Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128478                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  SUSAN J. HALE,                                                                                       Robert P. Young, Jr.
             Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128478
                                                                    COA: 258386
                                                                    WCAC: 03-000273
  BORGESS MEDICAL CENTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 28, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2005                    _________________________________________
           t1012                                                               Clerk